Title: To George Washington from Benjamin Rush, 25 February 1778
From: Rush, Benjamin
To: Washington, George



Sir,
Princetown [N.J.] Feby 25th 1778

I should think myself inexcusable in leaving the army by resigning my commission without informing your Excellency that I was compelled to that measure by the prevalence of an opinion among some people that the distresses and mismanagement of the hospitals arose from a “want of harmony” between Dr Shippen, and myself. next to the conviction of my own mind that this was not the case, I wish to have it known to your Excellency that none of them originated in that cause. So anxious was I to cultivate harmony with Dr Shippen while in Office with him, that I laid none of the Abuses which prevailed in the hospitals directly at his door, But as my Obligations to living in harmony with him upon that Account have now ceased, justice to my country—a regard to the honor of the army, as well as duty to your Excellency call upon me to lay the following facts before you.




    Bethlehem hospital Feby 17.
This is to certify that the wine allowed to the hospital at Bethlehem under the name of madeira was adulterated in such a degree as to have none of the qualities or effects of madeira.
That it was a common practice with the commissary general to deduct one third—sometimes more—sometimes less from the orders for wine—Sugar—molasses—and other Stores ordered for the sick by the Surgeons.
That none of the patients in the hospital under our care eat of Venison—poultry—or wild fowl—(Unless purchased by themselves) and that large quantities of those Articles were bought by Mr Hassè the assistant Commissary of the hospitals by Order of the Director general.
That the Director general never entered the hospital but once during About six weeks residence in the Village of Bethlehem Although the utmost distress, and mortality prevailed in the hospital at that time.
That a putrid fever raged for three months in the hospital—and was greatly encreased by the sick being too much crouded, and by their wanting blankets—Shirts—Straw—and Other necessaries for sick people.
That so violent was the putrid fever in the hospital, that 9 out of 11 Surgeons were seized with it one of whom died, that out of 3 Stewards 2 died with it and the 3rd narrowly escaped with his life, & that many of the inhabitants of the Village caught & died with the said putrid fever.
That there have died in this place 200 Soldiers (8/10 of whom with a putrid fever caught in the hospital) within the Space of 4 months.

          
            Signed.
            Wm W: Smith
          
          
            (copy)
            Saml Finley
          
          
            
            James E: Finley
          
          
            
            Robt R: Henry
          
        
This is to certify that the return for the hospital at Bethlehem for the month of December was 420 patients, and that there died within the said month Above 40 patients.

          
            (copy)
            Saml Finley
          
        



Vouchers of the same kind have been collected from several other hospitals all of which tend to shew the negligence and injustice of the Director general, and of some of the Officers connected with him.
I am not acquainted with the number of the deaths in all the hospitals in the department for these last four months. In Reading there have died 180—In Lancaster 120—In Princetown between 80—& 90—(60 of whom died in Decr & Jany). These returns are only from one fourth of the hospitals which have existed within the four last months. I think from the best general Accts I can collect, that the number of deaths in the hospitals from which I have obtained no returns, cannot amount to less than seven or eight hundred more. This Acct will appear to be the more distressing when I add that the mortality was chiefly artificial, and not the consequence of diseases contracted at camp. Eight tenths of them died with putrid fevers caught in the hospitals.

In the height of the calamities & mortality which have been enumerated, the Director general wrote a letter to the congress with the following declaration “no fatal disease prevails in the hospitals—very few die—and the hospitals are in very good order.” This letter was dated on the 18th of Jany last.
This extraordinary mortality among our Soldiers is not necessarily entailed upon military hospitals. Dr Potts lost only 203 men between the 1st of march and the 10th of December last, inclusive of all those who died of wounds. He suffered his patients (who were at one time very numerous) to want for nothing. The putrid fever never made its appearance in any one of his hospitals.
What Satisfaction can be made to the United States? What consolation can be offered to the friends of those unfortunate men who have perished—or rather who have been murdered in our hospitals, for the injustice and injuries that have been done to them? One half the Soldiers who have been thus sacrificed might have proved hereafter the price of a Victory that might have established the liberties of America.
While our brave countrymen were languishing and dying from the total want, or scanty allowance of hospital Stores, I am sorry to add that the Director General was employed in a manner wholly unbecoming the dignity of his Office, and the liberality of his profession in selling large quantities of madeira wine—Brown & loaf Sugar &c. &c. which had been transported through the country in hospital Waggons, & secured as hospital Stores under the name of private property.
I have only to congratulate your Excellency upon the change which the Congress have made in the medical System whereby the business of providing for the Sick is put into the hands of Dr Potts a gentleman of established character for integrity—humanity—& capacity in the management of that part of the duty of a director of a hospital.
I beg your Excellency’s Acceptance of the enclosed little pamphflet, and am with the warmest Sentiments of regard, and Attachment your Excellency’s most Affectionate humble servant

B: Rush


P.S: I beg your Excellency’s pardon for not acknowledging before this time your ready attention to my application for guards, and a military inspector for each hospital. The instructions given by your Excellency to the inspectors are excellent, & have already produced the most salutary effects in the hospitals.

